Case 7:19-cv-11340-KMK-JCM Document 21 Filed 02/23/21 Page 1 of 1
   Case 7:19-cv-11340-KMK-JCM            Document 20 Filed 02/22/21 Page 1 of 1
                                         - --------.iM~EMQ~ENDORSED
                       LEVINE & BLIT,                    PLLC
                                  __/fy.fome_y.s a.f 5!faw
                                 EMPIRE STATE BUILDING
                             350 FIITHAVENUE - SUITE 4020
                                   NEWYORK, NY10118
                      PHONE: (212) 967-3000 - FAX: (212) 967-3010
                                   www.levineblit.com
                               email: RMoriarty@LevineBlit.com


                                     February 22, 2021

ViaECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York

               Re:     7:19-cv-11340-KMK-JCM Torres v. Ardsley Union Free
                       School District

Dear Judge Karas,

       I represent plaintiff in the above referenced matter. I write to respectfully request
an adjournment of the conference currently scheduled for February 24, 2021 at 11 :30 a.m.

        The reason for the request is that discovery is not yet complete. The February 24th
conference was originally scheduled close in time to the first discovery deadline. By your
January 15, 2021 Order, the discovery deadline was extended to March 30, 2021.
Magistrate Judge McCarthy recently held a conference with the parties, on February 19th ,
and the parties are well on their way to complete discovery by March 30 th • Therefore, there
are currently no issues amongst the parties to resolve. Accordingly, the parties request that
the February 24 th conference be adjourned.

       Defendant consents to this request. Thank you for your consideration of the request.

                                     Very truly yours,

                                 LEVINE & BLIT, PLLC                   1.~ ol. 7#~ ~ f
                               ~-M-f
                                                                  ~a_/)?

                                                                 01!/ hold Q s'I~
                                                                 ~~                   V/a_            /
                                    Russell S Moriarty
                                                                 /-~dl--e. ~                 S   f1       Jo;;;./
                                                                 o1, /; : 304/vJ
                                                                     ~   WlDERED
                                                                         1
